Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Chris Pattillo on 6/1/2022. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 35, 40, 41 ,43, 44, 45, 46 on the amendment dated 5/20/2022.
Claims
35. (Currently Amended) Authentication method according to claim 23, wherein:
said graphical interface (7), said authentication function (8), and said database (9) are under the control of at least two independent actors
when said application (12) runs in client-server mode, said graphical interface (7) is located on the client while said authentication function (8) and said database (9) are located on the server.








43. (Currently Amended) Method for authenticating a user (17) by user identifier and associated graphical password (6), where the graphical password (6) comprises a first part obtained by a first selection of a group of images (1-5) from several groups of images (1-5), and a second part obtained by a second selection of a sequence of several images (A-Y) in the selected group of images (1-5), the method comprising:
requesting the user (17) give a user identifier to an application (12), and graphically select:
a first selection of a group of images (1-5) in a set of several groups of images (1-5), the order of the groups of images (1-5) in this set of groups of images (1-5) being randomly displayed by the application (12) with each new authentication of said user (17),
a second selection of a sequence of several images (A-Y) in this group of images (1-5), the order of the images (A-Y) in this group of images (1-5) being randomly displayed by the application (12) with each new authentication of said user (17),
identifying the position of the selected group of images (1-5) in said set of groups of images (1-5) and identifying the position of each selected image (A-Y) in said sequence,
establishing (14) the correspondence between the position of the selected group of images (1-5) and the identifier of the selected group of images (1-5), and between the sequence of the positions of the selected images (A-Y) and the sequence of the identifiers of the selected images (A-Y),
comparing (15-16) the identifier of the group of selected images (1-5) with the identifier of the group of images (1-5) of the password (6) registered for said user (17) identifier, and comparing the sequence of the identifiers of the selected images (A-Y) with the sequence of the identifiers of the images (A-Y) of the password (6) registered for said user (17) identifier, the application (12) being the only entity able to establish this correspondence and/or the application (12) being the only entity able to make this comparison; and
authenticating (15) said user (17) if said comparison is positive but refusing (16) to authenticate said user (17) if said comparison is negative,
further comprising:
sending the number of the selected group (1-5) and/or the coordinates of each selected image (A-Y) in said sequence to an authentication function (8) which establishes the correspondence between said number and the identifier of the selected group (1-5) and/or between the sequence of said coordinates and the sequence of the identifiers of the selected images (A-Y), the authentication function (8) being the only entity able to establish this correspondence,
comparing (15-16), in a database, the identifier of the selected group (1-5) and the sequence of the identifiers of the selected images (A-Y) respectively with the identifier of the group (1-5) of the password (6) registered for said user (17) identifier and with the sequence of the identifiers of the images (A-Y) of the password (6) registered for said user (17) identifier, a database (9) being the only entity able to make this comparison; and
authenticating (15) said user (17) if said comparison is positive but refusing (16) to authenticate said user (17) if said comparison is negative,
wherein said graphical interface (7), said authentication function (8), and said database (9) are under the control of at least two independent actors











45. (New) Method according to claim 43, wherein said graphical interface (7), said authentication function (8), and said database (9) are under the control of three independent actors.

46. (New) Authentication method according to claim 35, wherein said graphical interface (7), said authentication function (8), and said database (9) are under the control of three independent actors.

Claims 19-23, 35, 37-40, 43, 45, 46 are allowed.
No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439